IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

ANTONIO ARMSTRONG,                  NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-4452

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed October 16, 2015.

An appeal from the Circuit Court for Leon County.
Jackie L. Fulford, Judge.

Melissa Joy Ford, Office of Criminal Conflict and Regional Counsel, Region One,
for Appellant.

Pamela Jo Bondi, Attorney General, and Samuel Steinberg, Assistant Attorney
General, for Appellee.




PER CURIAM.

      AFFIRMED.

BENTON, MARSTILLER, and OSTERHAUS, JJ., CONCUR.